Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 1 of 8




                    EXHIBIT 12
          Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 2 of 8
                                                                         IIIIII IIIIIIII Ill lllll lllll lllll lllll lllll lllll lllll lllll 111111111111111111
                                                                                                         US007173817B2


c12)   United States Patent                                                       (10)    Patent No.:     US 7,173,817 B2
       Wei                                                                        (45)    Date of Patent:       Feb.6,2007

(54)    FRONT SIDE HOT-SWAP CHASSIS                                                 6,222,729     Bl*      4/2001     Yoshikawa ......... ...... .. .      361 /695
        MANAGEMENT MODULE                                                           6,278,608     B1 *     8/2001     Ater et al. ..................       36 li695
                                                                                    6,483,700     Bl *    11/2002     Malone et al .... ... ...... ..      361 /690
(75)    Inventor:    Wen Wei, Beaverton, OR (US)                                    6,499,609     B2 *    12/2002     Patriche et al. .. .. ...... ...     2 llil 75
                                                                                    6,904,968     B2 *     6/2005     Beitelmal et al. ... ...... ..       165/247
(73)    Assignee: Intel Corporation, Santa Clara, CA                            2002/0149911      Al*     10/2002     Bishop et al. . .. .. ....... ..     361 /690
                  (US)                                                          2003/0235042      Al*     12/2003     Harris et al. ..... .. .... ... ..   361 /7 52
                                                                                2005/007 1689     Al*      3/2005     Coward et al. .. ... ... ... ..      713/300
( *)    Notice:      Subject to any disclaimer, the term of this
                     patent is extended or adjusted under 35                                        OTHER PUBLICATIONS
                     U.S.C. 154(b) by 216 days.
                                                                              Advanced TCATM, PICMC:r® 3.0 Revision 1.0, Advanced TCATM
(21)    Appl. No. : 10/748,385                                                Base Specification, Dec. 30, 2002, pp. i-414 .
                                                                              Release Notes, PICMG ECN 3.0-1.0-001, Feb. 17, 2004, pp. 1-4,
(22)    Filed:       Dec. 29, 2003                                            with AdvancedTCA®, PICMG Specification, Engineering Change
                                                                              Notice 3.0-1.0-001, Jan. 14, 2004, Affected Specification: PICMG
(65)                   Prior Publication Data                                 3.0 Rl.O, pp. i-D-12.

        US 2005/0068722 Al            Mar. 31, 2005                           * cited by examiner

                 Related U.S. Application Data                                Primary Examiner_.Tuan Dinh
                                                                              Assistant Examiner----Hung S. Bui
(60)    Provisional application No. 60/ 507,219, filed on Sep.                (74) Attorney, Agent, or Firm-Schwabe, Williamson &
        29, 2003.                                                             Wyatt, P.C.

(51)    Int. Cl.                                                              (57)                           ABSTRACT
        HOSK 1/16                    (2006.01)
(52)    U.S. Cl. ......... ............. 361/686; 361/752; 361/790;
                                                                              A modular platform is provided. The modular platform
                                                            361/701
                                                                              includes a chassis having a front side and a back side, and
(58)    F'ield of Classification Search ................ 361/752,
                                                                              configured to receive modular platform boards, a plenum
                   361/797, 800,796,686,756,801,683,730                       associated with the chassis and at least one chassis manage-
        See application file for complete search history.                     ment module removably disposed in the at least one plenum
(56)                   References Cited                                       in a substantially parallel relationship with a flow of a
                                                                              cooling medium passing through the plenum.
                  U .S. PATENT DOCUMENTS
       5,216,579 A *     6/1993 Basara et al. ......... ...... 361/683                            8 Claims, 3 Drawing Sheets




                                                                                                                                               WS0U-ARISTA00001815
   Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 3 of 8


U.S. Patent       Feb.6,2007      Sheet 1 of 3         US 7,173,817 B2




                                                              WSOU-ARISTA00001816
   Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 4 of 8


U.S. Patent       Feb.6,2007      Sheet 2 of 3        US 7,173,817 B2




          FIG. 2

     32
                                                             }20

   10.....--r

       34--




    124




                                                              WSOU-AR1STA00001817
    Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 5 of 8


U.S. Patent          Feb.6,2007   Sheet 3 of 3         US 7,173,817 B2




              413




              41 1


                                                        I

                                                        !
                                                        114 08




                                                                 WSOU-ARISTA00001818
         Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 6 of 8


                                                     US 7,173,817 B2
                               1                                                                    2
          FRONT SIDE HOT-SWAP CHASSIS                                   may monitor, control, and ensure proper operation of the
             MANAGEl\11<:NT MODULE                                      modular platform. The CMM may be responsible for moni-
                                                                        toring the health of the system, report issues, and take
                RELATED APPLICATIONS                                    corrective actions as needed, such as power cycling, notifi-
                                                                   5    cation of fan or power module failure and the like.
  This application claims the benefit of U.S. Provisional                  One such standard is the PCI Industrial Computer Manu-
Application No. 60/507,219, filed on Sep. 29, 2003.                     facturers Group (PICMG) 3.0 ATCA Specification (ATCA
                                                                        Specification), which is targeted to the next generation of
               FIELD OF THE INVENTION                                   carrier grade communication equipment. The ATCA speci-
                                                                   10   fication requires, for example, that the CMM monitor and
   Embodiments of the invention generally relate to modular             control shelf modules such as modular platform boards, fan
computing systems, such as, systems in accordance or in                 modules, power entry modules and the like.
compliance with the specification of the Advanced Telecom                  In current modular platforms, CMMs are typically redun-
Computing Architecture (ATCA). More specifically, dis-                  dant and located in an exhaust plenum, which is responsible
closed embodiments of the invention relate to chassis man-         15   for diverting a cooling medium out the back side of a
agement module configurations to enhance modular plat-                  modular platform after the cooling medium has passed over
form cooling and maximizing use of space.                               and cooled the modular platfonn boards. The CMMs in such
                                                                        modular platforms are positioned in a generally flat hori-
      BRIEF DESCRIPTION OF THE DRAWINGS                                 zontal position on the upper portion of the plenum. This
                                                                   20   configuration may be sufficient where the cooling medium
   The invention is illustrated by way of example and not by            need not pass through the upper portion of the plenum, as
way oflimitation in the figures of the accompanying draw-               mav be the case in a standard 12 U and 14 U shelf used in
ings, in which the like references indicate similar elements            ATCA applications.
and in which:                                                              However, where it is desirable to have the cooling
   FIG. 1 illustrates a front/side perspective view of a           25   medium pass through the upper portion of the plenum, as
modular platform in accordance with an embodiment of the                may be the case, for example, in a shared plenum where the
present invention;                                                      forward portion is an intake plenum for an upper modular
   FIG. 2 illustrates a front/side perspective view of the              platform and the rear portion acts as the exhaust plenum for
modular platform of FIG. 1 in accordance with an embodi-                a lower modular platform, the CMMs may restrict or com-
ment of the present invention;                                     30   pletely block the cooling medium flow to the upper modular
   FIG. 3 illustrates a front/side perspective view of a                platform. One such example where a shared plenum may be
modular platform in accordance with an embodiment of the                used is ina 10 U shelf form factor used inAI"CAapplications
present invention; and                                                  and disclosed in co-pending Provisional Application No.
   FIG. 4 illustrates a cross-sectional view of multiple modu-          60/519,194, filed on Nov. 11 , 2003. Embodiments in accor-
lar platforms in accordance with an embodiment of the              35   dance with the present invention provide plenum and CMM
present invention.                                                      configurations that may not restrict airflow to an adjacent
                                                                        modular platform and provide for a better cooling solution
    DETAILED DESCRIPTION OF EMBODIMENTS                                 for the CMMs.
              OF THE INVENTION                                             FIG. 1 illustrates a front/side perspective view of a
                                                                   40   modular platform 10 in accordance with an embodiment of
   In the following detailed description, reference is made to          the present invention. Modular platform 10 may include a
the accompanying drawings that form a part hereof wherein               chassis 11, which may have a front side 12 and a rear side
like numerals designate like parts throughout, and in which             14. Chassis 11 may be configured to receive a plurality of
is shown by way of illustration specific embodiments in                 modular platform boards 16, which may be removably
which the invention may be practiced. It is to be understood       45   inserted into slots (not shown) from the front side 12.
that other embodiments may be utilized and structural or                Modular platform board 16, such as an AI"CA blade, may
logical changes may be made without departing from the                  contain several heat generating electronic components,
scope of the present invention. Therefore, the following                including, but not limited to, semiconductor devices like
detailed description is not to be taken in a limiting sense, and        microprocessors, memory and the like, a host of supporting
the scope of the present invention is defined by the appended      50   electronic components such as capacitors, diodes, transis-
claims and their equivalents.                                           tors, and the like, and cards or other supporting modules.
   Embodiments of the present invention may provide a                      To affirmatively manage the heat generated by the modu-
modular platform having a chassis management module                     lar platform boards 16, modular platform 10 may also
(CMM) that may be configured to resist airflow restriction              include, or be coupled to, an intake plenum 18 and an
and may also enable use of a dual plenum design for use in         55   exhaust plenum 20. A cooling medium, such as air, may be
higher density modular platform applications, while retain-             pulled through the intake plenum 18, past the modular
ing front side hot-swappability. In several modular comput-             platform boards 16 and out again through exhaust plenum
ing applications, such as Advanced Telecom Computing                    20. In doing so, heat generated from the modular platform
Architecture (ATCA) and Flexi-Server applications, where                boards 16 may be transferred to the passing cooling medium
modular platform space may be constrained, strategic con-          60   through forced convection.
figuration of the necessary components to a modular plat-                  CMMs 30, 32 may be used to orchestrate the interaction
form is critical to maximize the use of allowable space.                of the various modular platfom1 components, by monitoring,
   One of the components that many standards and design                 controlling, and ensuring proper operation of such compo-
requirements may require is a CMM. The CMM, which may                   nents. Dimensional requirements of many standards result in
sometimes be referred to as a shelf management module or           65   placement of the CMMs away from the array of modular
system management module, is typically the central point of             platform boards 16. Accordingly, the CMMs 30, 32 may be
managing the modular platform as a single unit. The CMM                 positioned in the exhaust plenum 20 in a configuration that




                                                                                                                      WS0U-ARISTA00001819
         Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 7 of 8


                                                    US 7,173,817 B2
                              3                                                                    4
is generally parallel in plane to the flow of the cooling             vertical, CMMs 130, 132 may not significantly restrict the
medium passing through the modular platform. Removable                airflow 138 passing through the intake portion of fan mod-
fan modules 22, 24 may also be inserted in plenum 20, and             ules 122, 124 .
include fans (not shown) to promote ventilation through the              Further, as configured, the heat generating electronic
modular platfonn 10.                                             5    components mounted on the CMMs 122, 124 may be cooled
   FIG. 2 illustrates a side perspective view of the modular          by the passing air 136 or 138. CMMs 130, 132 may be
platform of FIG. 1 in accordance with an embodiment of the            independent from or a part of the fan modules 122, 124, and
present invention. As presented, much of the outer shell of           may also be independently removable from the modular
the modular platform 10 has been removed, as well as the              platform without removing a corresponding fan module.
modular platform boards, for illustration purposes. CMMs         10   When using the center CMM configuration, the modular
30, 32 may be redundant and include a variety of electronic           platform boards directly beneath, may need to be low power
components, such as semiconductor devices and the like.               boards, such as a switch board, as airflow over those boards
   Plenum 20 may be a dual plenum, where it may act as                may be less than airflow outside the area directly below the
both an intake for an upper or adjacent modular platform              CMMs.
(not shown) and an exhaust for a lower or oppositely             15      Many specifications require modular platforms to be
adjacent modular platform. Dual plenums may be used to                constrained to certain dimensional requirements, such as
maximize space reduction in stacking of multiple modular              height, width, and length. In the ATCA Specification, for
platfom1s. Baffles 40, 42 may be incorporated in fan mod-             example, the size of the modular platforms are regulated,
ules 22, 24, respectively, to configure plenum 20 as a dual           either directly or indirectly. One of most critical dimensions
plenum.                                                          20   is the height of the modular platform, including the intake
                                                                      and exhaust plenums. In legacy Telco systems, the racks that
   To prevent restriction of airflow, to an adjacent modular
                                                                      are currently used and with which the next generation
platform, CMMs 30, 32 may be removably configured to
                                                                      modular platforms may be used, are generally 42 U-45 U in
engage the plenum 20 at the outer portions of fan modules
                                                                      height, where I U equals approximately 44 mm. Accord-
22, 24 in a generally parallel planar orientation with the
                                                                 25   ingly, to maximize density and get as much computing
airflow 36 passing through the modular platform and airflow
                                                                      power as possible in these existing racks, the height of each
38 passing through the intake portion of plenum 20. As
                                                                      modular platform is critical.
shown, the CMMs 30, 32 are positioned in a generally
                                                                         TheATCA specification requires the portion of the modu-
vertical configuration such that air passing through the
                                                                      lar platform that receives the modular platform board be
forward portion of the fan module trays in the plenum 20 can
                                                                 30   about 8 U. Using dual plenums and configuring the CMMs
be diverted upward without being obstructed by the CMMs
                                                                      in accordance with embodiments of the present invention
30, 32.
                                                                      enable substantial improvements in the use of space in the
   Many specifications, such as the ATCA Specification,               existing racks and a more efficient high-density solution.
require that both the CMMs and the fan modules be front                  FIG. 4 illustrates a cross-sectional view of multiple modu-
side accessible and front side removable. This is for both       35   lar platforms in accordance with an embodiment of the
operator convenience as well as restrictions on access to the         present invention. Four modular platforms 410, 411, 412,
rear of a rack of modular platforms. Referring back to FIG.           413 are vertically stacked. Each modular platform 410, 411,
1, CMM 30 may be part of a fan module 22 and CMM 32                   412, 413 may be coupled to a dual plenum, 415, 415', 415",
may be part of fan module 24, such that front side removal            415"', respectively. The dual plenums each may have an
of either fan module 22, 24 may result in removal of CMM         40   intake portion 418, 418', 418", 418"' and an exhaust portion
30, 32, respectively. The CMMs 30, 32 may also be inde-               420, 420', 420", 420"'. It can be appreciated that intake
pendent of fan modules 22, 24, such that either CMM may               portion 418"' need not be present if the modular platform
be independently front side removed from the fan modules              413 is the top unit. A single plenum may be used instead.
22, 24 and plenum 20, to enable changing of a CMM without             Further, the bottom plenum 419 in a rack may be a dual
significantly altering the ventilation capacity of the modular   45   plenum, but the exhaust portion would not be necessary.
platform. Likewise, the fan modules 22, 24 may be removed             Accordingly, a single plenum could also be used for the
without removing the CMMs 30, 32, in the event that a                 bottom plenum if desired.
malfunction occurs in a fan module that requires replace-                CMMs 430, 430', 430", 430"' are positioned parallel in
ment of that fan module.                                              plane to the airflow 436 through each modular platform. So
   The aggregate width of fan modules 22, 24 and CMMs 30,        50   positioned, CMMs 430, 430', 430", 430"' do not restrict or
32 may be less than a specification required aggregate width          significantly block the airflow 436 in through an intake
26. For exaniple, the ATCA specification requires that the            portion 418, 418', 418". This configuration may allow the
width of a modular platform, and thus the aggregate width             dual plenums 415, 415', 415", 415"' to be used and thus
26 must be less than or equal to 440 mm, to enable the                eliminate unnecessary single plenums that take up additional
modular platform 10 to fit within an existing rack. Whether      55   unnecessary space.
CMMs 30, 32 are part of fan modules 22, 24 or independent                Where the modular platform board receiving portion of a
therefrom, the aggregate width 26 may be less than that               modular platform has a height 402 of 8 U, providing a dual
specified by the specification.                                       plenum height 406 of 2 U that is shared between adjacent
   FIG. 3 illustrates a front/side perspective view of a              modular platforms, may enable up to four modular platforms
modular platform in accordance with an embodiment of the         60   to be stacked in a standard rack having a rack height 408 of
present invention. CMMs 130, 132 are removably disposed               42 U. This is a significant improvement over current modu-
in plenum 120 between fan modules 122, 124, which are in              lar platfonns, which are typically 12 U and 14 U with
a dual plenum configuration. CMMs 130, 132 are configured             independent intake and exhaust plenums. A more dense
generally in a parallel planar relationship to the airflow 136        stack has not been previously achievable due in part to the
passing through the exhaust or lower portion of fan modules      65   CMMs constricting airflow. In the 12 U and 14 U modular
122, 124, and airflow 138 passing through the intake or               platforms, then only three or fewer modular platforms may
upper portion of fan modules 122, 124. Being generally                be inserted in an existing 42 U rack. Using CMM configu-




                                                                                                                     WSOU-AR1STA00001820
         Case 6:20-cv-01083-ADA Document 34-15 Filed 08/16/21 Page 8 of 8


                                                    US 7,173,817 B2
                              5                                                                    6
rations in accordance with embodiments of the present                   2. The modular platform of claim 1, wherein the dual
invention may enable the high-density stacking ofup to four           plenum includes two or more fan modules that are indepen-
modular platforms per 42 U rack.                                      dently removable from the plenum.
   '!bough not shown, embodiments in accordance with the                 3. The modular platfonn of claim 2, wherein the chassis
present invention also include configuring the CMMs in a         5
                                                                      management module is vertically positioned about an outer
parallel planar relationship to the airflow where a single fan
                                                                      edge of at least one of the fan modules, and independently
module is used, or where more than two fan modules are
                                                                      removable from the at least one fan module.
used. Additional embodiments in accordance with the
present invention also include positioning the CMMs in a                 4. The modular platform of claim 2, wherein the chassis
vertical relationship in single plenums (not shared), which      10   management module is vertically positioned between at least
may result in a more effective cooling of the CMM since the           two fan modules, and independently removable from the at
air may pass over both sides of the CMMs. Also, it can be             least two fan modules.
appreciated that the CMM and plenum configuration in                     5. A system comprising,
accordance with embodiments of the present invention may                 a rack; and
also be used in the intake plenum, where only a single           15
plenum is used.                                                          a plurality of modular platforms mounted in the rack, at
   Although specific embodiments have been illustrated and                  least one of the modular platfom1s including
described herein for purposes of description of the preferred            a chassis having a front side and a back side, and
embodiment, it will be appreciated by those of ordinary skill               configured to receive modular platfom1 boards,
in the art that a wide variety of alternate and/or equivalent    20      a plenum associated with the chassis, and
implementations calculated to achieve the same purposes
                                                                         at least one chassis management module designed to at
may be substituted for the specific embodin1ent shown and
                                                                            least partially control and at least partially ensure
described without departing from the scope of the present
invention. Those with skill in the art will readily appreciate              proper operation of the modular platform boards and to
that the present invention may be implemented in a very          25
                                                                            be removably disposed in the at least one plenum in a
wide variety of embodiments. This application is intended to                substantially parallel relationship with a flow of a
cover any adaptations or variations of the embodiments                      cooling medium passing through the plenum; and
discussed herein. Therefore, it is manifestly intended that              wherein the plenum is a dual plenum and the chassis
this invention be limited only by the claims and the equiva-                management module is positioned substantially vertical
lents thereof.                                                   30         in the dual plenum.
   What is claimed is:                                                   6. The system of claim 5, wherein the dual plenum
   1. A modular platform, comprising:
                                                                      includes two or more fan modules that are independently
   a chassis having a front side and a back side, and                 removable from the plenum.
      configured to receive modular platform boards;
   a plenum associatt.'Cl with the chassis; and                  35
                                                                         7. The system of claim 6, wherein the chassis manage-
   at least one chassis management module designt.'Cl to at           ment module is vertically positioned about an outer edge of
      least partially control and at least partially ensure           at least one of the fan modules, and independently remov-
      proper operation of the modular platform boards and to          able from the at least one fan module.
      be removably disposed in the at least one plenum in a              8. The system of claim 6, wherein the chassis manage-
      substantially parallel relationship with a flow of a       40   ment module is vertically positioned between at least two
      cooling medium passing through the plenum; and                  fan modules, and independently removable from the at least
   wherein the plenum is a dual plenum and the chassis                two fan modules.
      management module is positioned substantially vertical
      in the dual plenum.                                                                  *   *   *   *   *




                                                                                                                    WS0U-ARISTA00001821
